Case 2:13-cr-20600-PDB-DRG ECF No. 302, PagelD.4555 Filed 02/02/21 Page 1 of 18

TRULINCS 48860039 - FATA, FARID - Unit: WIL-A-B No envelope attached.
FROM: 48860039
TO: ie Ah
SUBJECT: MOTION FOR RECONSIDERATION ee
DATE: 02/02/2021 12:24:44 PM RuiG J& c Da W
CASE No. 2:13-Cr-20600 FE8 18 2021
UNITED STATES DISTRICT COURT PAUL D. BORMAN
EASTERN DISTRICT OF MICHIGAN U.S. DISTRICT JUDGE
SOUTHERN DIVISION
UNITED STATES OF AMERICA )
Plaintiff, )
)
V. ) Hon. Paul D. Borman
) No. 2:13-Cr-20600
FARID FATA, )
Defendant. )

MOTION FOR RECONSIDERATION OF FARID FATA'S MOTION FOR SENTENCE REDUCTION PURSUANT TO
18 U.S.C. 3582 (C)(1)(A).

Before the Court is Defendant Farid Fata ("Fata"), pro Se Motion for reconsideration of his Motion for sentence
reduction pursuant to 18 U.S.C. 3582 (C)(1)(A). In support thereof, Fata offers the following.
|- BACKGROUND:

On November 22, 2019, Defendant Fata wrote the warden at FCI Williamsburg, South Carolina seeking compassionate
release or reduction in his sentence in light of his health conditions (DE 265-1). More than 30 days passed before the
warden denied Fata's request (DE 265-2). The warden's denial letter was dated February 20, 2020.

On May 5, 2020, Fata filed a motion for reduction of sentence pursuant to 18 U.S.C. 3582 (C)(1)(A), where
"extraordinary and compelling reasons" related to Fata's deteriorating health warranted such a reduction.

Fata is 55 years old suffering type-2 diabetes with diabetic neuropathy and vision complications. Fata has low white
blood cell count and low neutrophil count that renders him immune-compromised. Fata also suffers from gastro-intestinal
bleeding and worsening acid esophageal reflux (DE 265 at 7). Fata cited the COVID-19 outbreak at FCI Williamsburg,
South Carolina where he is housed that places Fata at direct risk of infection and death (DE 265 at 7).

The Government filed it resistance on May 19, 2020 (DE 272). Fata filed a reply on June 2, 2020 (DE 278). The
Government argued in its response, in part, that Fata did not exhaust his administrative remedies because he had
only requested compassionate release in 2019 for non-COVID related reasons (DE 265 at 14-18). The District Court
entered an order on June 11, 2020, rejecting the Government's argument, declining to strike Fata's Motion as
premature, finding that his 2019 request to the warden satisfied the exhaustion requirement per statute 18 U.S.C.

3582 (C)(1)(A), and continuing jurisdiction over Fata's motion for reduction of sentence (DE 283).

On July 10, 2020, the District Court denied Fata's Motion (DE 284). The Court relied on U.S.S.G. 1B1.13's criteria

—\—
Case 2:13-cr-20600-PDB-DRG ECF No. 302, PagelD.4556 Filed 02/02/21 Page 2 of 18

TRULINCS 48860039 - FATA, FARID - Unit: WIL-A-B

to justify its decision based on two grounds related to failure to meet the required "extraordinary and compelling
reasons" per statute:
(a) Fata has not established his qualification to be categorized as suffering from a terminal illness or a substantially
diminished ability to provide self-care. Certainly he has not established an inability to recover from his conditions as
required by U.S.S.G. 1B1.13 (Page ID# 4450, DE 284).
(b) Fata is not high risk for contracting COVID-19 at his current place of incarceration, and his generalization
regarding COVID-19 in the federal prison generally and his speculation that he "could" contract the virus and the virus
"could" jeopardize his health fails to satisfy 1B1.13's criteria (Page ID# 4456-7, DE 284).

Moreover, the court denied Fata's motion based on the 3553(a) factors that will be detailed in this motion.

tl- FATA'S EXTRAORDINARY AND COMPELLING REASONS:

a- FATA'S MEDICAL CO MORBIDITIES HAVE WORSENED, AND HE RECENTLY CONTRACTED COVID-19 IN PRISON:

a-1- Fata's diabetic neuropathy has progressed despite medical treatment:

The district court has correctly stated that Fata's diabetic neuralgia with “burning” and pain in both feet has initially
responded to Duloxetine as shown in clinical encounter of 3-20-2019 (DE 272-1 at 1, Exhibit 1). But the court omitted
that the nerve pain did worsen later and required maximizing the treatment dose with persistent pain". The BOP
clinical encounter dated 11-1-2019 notes:

"Fata still has pain in both feet related to DM, but duloxetine is still of benefit". But on 11-22-2019, the BOP
clinical encounter re-stated: (DE 272-1 at 1, Exhibit 1). Quote:

" Fata already on 30 mg twice a day, this is the maximum allowable dose for the drug daily”.

Pain: yes

Quality of pain: burning

Pain scale: 6

Duration: 6-12 hours per day exacerbating factors: Movement.

Diagnosis: Neuralgia and neuritis.

The BOP clinical encounter dated September 30, 2020, shows progressive deterioration in Fata's neuropathy, failing
Duloxetine treatment with intense pain scale of 9 over 10 with more durable pain in both feet, limiting Fata's physical
activity as noted on page 2 of 3 of the clinical encounter. "General: Foot pain, Gait Abnormality".

Even after discontinuing Duloxetine and initiating oxacarbazepine as new treatment for the neuropathy, and after

completion of 100-day treatment course, Fata's neuropathic pain has not improved at all. Fata was informed of the

~2~—
Case 2:13-cr-20600-PDB-DRG ECF No. 302, PagelD.4557 Filed 02/02/21 Page 3 of 18

TRULINCS 48860039 - FATA, FARID - Unit: WIL-A-B

"irreversible and incurable" nature of his diabetic neuropathy. The words of the Bureau physician S.H. on September
30, 2020 say it all:

Pain Assessment

Date: 9-30-2020 10:28

Location: Feet-bilateral

Quality of Pain: burning

Pain scale: 9

Intervention: none effective

Onset: 1-5 years

Duration: 12-24 hours

Exacerbating Factors: ROM/Position, walking/standing
Relieving Factors: None yet

The September 30, 2020, BOP clinical encounter also states Fata's limited treatment options because of his
persistent neutropenia (ANC 700) as “exclusion factor or criteria” to benefit from standard treatment options for
neuropathy (normal neutrophil count is between 2000-9000). The BOP clinical encounter noted:

"Duloxetine, so far, of no benefit, and cannot use ----- at this point (WBC 3,100 with ANC 700).

Fata's follow-up appointment in December 2020 to address the failure of oxacarbazepine was cancelled as the new
COVID-19 outbreak invaded FCI Williamsburg causing Fata to contract the virus as he was symptomatic and tested
positive on December 18, 2020 as detailed later in this motion.

Fata's neuropathy is secondary to type-2 diabetes. This court noted that Fata's type-2 diabetes is well controlled
and he is not on insulin (DE 284 at 11).

First, Fata's type-2 diabetes has fluctuated despite maximizing the metformin dose, the record shows that Fata's
hemoglobin A1c remained elevated (See Lab Corp. HgbAtc on 9-10-2015, 11-3-2017, 6-21-2018- 5-7-2020). The
fluctuation of hemoglobin A1c from normal to high and later to normal levels and vice versa is directly associated with
end-organ damage such as neuropathy and ocular complications. The CDC has reported a significant risk to contract
COVID-19 and die of its complications in patients with type-2 diabetes independent of age, hemoglobin A1c fluctuation,
whether they are treated with insulin or oral medication. i.e. the CDC guidelines make no distinction between
diabetes managed by medication or insulin. Nor does it exclude from at-risk group diabetes whose condition is
managed with oral medication. Indeed, the above risk factors consolidate the inevitable:

“Eata contracted COVID-19 on December 18, 2020 at FCI Williamsburg and became symptomatic in Prison. The question
that Fata had long raised was not "IF" he will contract COVID-19 in prison, but "When", facing the inevitable in prison.
a- 2- Fata tested positive for COVID-19 and became symptomatic:

On December 18, 2020, Fata tested positive for COVID-19 as he was complaining of 2 day cough and profound

fatigue, both lasting 9 days. The BOP clinical encounter - Administrative note dated 12-23-2020 shows that Fata was

— 3-
Case 2:13-cr-20600-PDB-DRG ECF No. 302, PagelD.4558 Filed 02/02/21 Page 4 of 18

TRULINCS 48860039 - FATA, FARID - Unit: WIL-A-B

prescribed Acetaminophen for pain or fever, as Fata was complaining of persistent headaches and muscle pain, though
the Bureau provider clinical notes failed to mention the muscle pain. After 17 days of isolation in the Special Housing
Unit, the repeat RNA test was reported "not detected” on January 5, 2021, and Fata luckily recovered from his
symptoms and did not require hospitalization, still waiting to see a Bureau provider to address his residual COVID
related symptoms.

a-3- Other combined secondary medical issues:

a-3-(i) Diabetic ocular complications:

Although the medical records note a finding of "no retinopathy", the same records show that the optometrist's
encounters on 11-21-2018 and 1-9-2020 showed worsening refraction of the lens from -075 to -100 commonly seen in
patients with diabetes. Accordingly, Fata was prescribed a new set of glasses.

a-3-(ii) The records do contain periodic testing showing low white blood cell count and low neutrophil count that render
Fata immune compromised which place him at increased risk to develop infections and recurrent infections such as
developing a second course of COVID-19 infection as reported by the CDC. The CDC recently reported that new cases
of COVID-19 will sour in 6 to 14 weeks because of new variants (www.CDC.gov/coronavirus).

On January 13, 2021 and January 25, 2021, Fata requested to receive the COVID-19 vaccine (Exhibit A), even
though neither the Pfizer nor the Moderna vaccines were tested in individuals with neutropenia as neutropenia was
an exclusion criteria for vaccine enrollment on the Phase III vaccine trial. Fata was given numerous obstacles that defer
him to receive the vaccine, and those included, but not limited to, vaccine supply shortage at BOP and FCI Williamsburg,
and inmate list for vaccination being generated by central office rather than FCI Williamsburg. Fata was also told that
he may be immune to COVID-19 as he had contracted the virus in prison, though FCI Williamsburg never tested Fata for
antibody response. Moreover, FCI Williamsburg's failure to vaccinate je inmate population at risk is a concern as the
CDC recently reported that the current vaccines are less effective to prevent the COVID-19 variants (as mutants may be
more infectious or contagious than the wild type, and that may require a boost vaccine dose).

In his original brief, Fata stated that his medical co morbidities can be considered extraordinary and compelling with
the recent outbreak of COVID-19 at FCI Williamsburg, as the commission also provided a catch-all provision that allows
the BOP Director to determine "there exists in the defendant's case an extraordinary and compelling reason other than,
or in combination with the reasons described in U.S.S.G. 1B1.13 subdivisions (A) Through (C). A.cmt.n.1 (D), where
these cases fall outside the standard:

The Sixth Circuit (United States v. Jones, (No. 20-3701), 6th Cir. November 20, 2020), The Seventh Circuit (United

States v. Gunn, No. 20-1959, 7th Cir. November 20, 2020) and Second Circuit (United States v. Booker, 976 F.3d 228,
—-\4-
Case 2:13-cr-20600-PDB-DRG ECF No. 302, PagelD.4559 Filed 02/02/21 Page 5 of 18

TRULINCS 48860039 - FATA, FARID - Unit: WIL-A-B

2nd Cir. 2020), all held that U.S.S.G. 1B1.13 does not apply to post-First Step Act Sentence reduction motions. In other
words, if a compassionate release motion is not brought by the BOP Director, Guideline 1B1.13 does not, by its own
terms, apply to it. Because Guideline 1B1.13 is not “applicable” to compassionate release motions brought by
defendants. Application note 1(D) cannot constrain district courts’ discretion to consider whether any reasons are
extraordinary and compelling.

Therefore, Fata's deteriorating health problems of worsening diabetic neuropathy refractory to treatment limiting
his physical activity and gait, plus persistent neutropenia with immune suppression contracting COVID-19 in
prison placing him at high risk for re-infection with the COVID-19 mutants, and persistent gastrointestinal bleeding of
unknown origin (as Fata had normal colonoscopy and a remote history of hemorroidectomy), are newly developed during

his incarceration, and meet the extraordinary and compelling reasons requirement per statute.
Case 2:13-cr-20600-PDB-DRG ECF No. 302, PagelD.4560 Filed 02/02/21 Page 6 of 18

TRULINCS 48860039 - FATA, FARID - Unit: WIL-A-B

FROM: 48860039

TO:

SUBJECT: MOTION FOR RECONSIDERATION- Part 2
DATE: 02/01/2021 01:57:44 PM

b- REHABILITATION:

As in United States v. Daniel Brown 4:05-CR-00227-1. DE 246-S.D. lowa, April 29, 2020, rehabilitation can be
considered part of a compassionate release motion. cf. Corley v. United States, 556 U.S. 303, 314 (2009)(stating that
a "statute" can be construed so that effect is given to all its provisions (quoting Hibbs v. Winn, 542 U.S. 88, 101 9 2004)).

Several courts have concluded the same and considered a defendant's rehabilitation in granting compassionate
release. E.g. United States v. Marks, No.03-CR-6033L, 2020 WL, at *7 (W.D.N.Y. Apr. 20, 2020)(collecting cases).
Fata has not had a single disciplinary incident in federal custody (DE 265-4) during the past 8 years since his arrest
August 6, 2013 (Summary Re-entry Plan Progress Report). According to Fata's peers in the BOP, Fata has completed
exemplary rehabilitative record as a testament to his positive character and efforts. Fata has taken 4000 hours of
programming including 2200 hours in apprenticeship program (DE 265-4). Fata is employable and has a job offer to
join the Christian Ministry upon his release (DE 278, Exhibit B, Under seal). Fata will work at home to prevent exposure
to COVID-19 and its variants in the community, as some variants may be resistant to the standard COVID-19 vaccines.

Fata attests that the 7 and half years of incarceration since his arrest "have been a blessing” because they
transformed [his soul] into the man he is today. Fata's words, but more importantly his favorable actions in prison,
reveal that he has gained valuable insight and is ready to rejoin the community, at least on a Home Confinement basis
to protect him from the imminent re-infection with COVID-19 and its variants.

c- COVID-19 AT FCI WILLIAMSBURG:

The Victims and the Public monitored Fata's redemption in prison, and offered him “Safe Environment” from COVID-19
to work at his release residence upon release. The victims and the public also offered Fata a job at home. Fata will be
quarantined to work from home contrary to his high risk exposure to the virus in prison.

Fata does not dispute that BOP has taken precautions through the federal prison system to mitigate the spread of
COVID-19 as the Sixth Circuit held in Wilson v. Williams, 961 F.3d 829, 841, 6th Cir. 2020)(finding that the BOP
reasonably responded to the risk posed by COVID-19 by implementing a phased action to reduce the risk of COVID-19
spread, taking preventative measures including screening for symptoms, educating staff and inmates, quarantining
new inmates, implementing regular cleaning, and providing masks and expanding testing). DE 284 at 16, PgID 4456.

But, the direct impact of this pandemic on the prison population is bigger than the BOP modest preventative

measures to limit the virus spread. This matter is manifested by the exponential rising number of staff and inmates

—6-
Case 2:13-cr-20600-PDB-DRG ECF No. 302, PagelD.4561 Filed 02/02/21 Page 7 of 18

TRULINCS 48860039 - FATA, FARID - Unit: WIL-A-B

that have tested positive throughout the pandemic to date, as well as the recent rising number of federal inmates

who have died from COVID-19 in custody (www.bop.gov/coronavirus). Fata would reference the October 1, 2020
Department of Justice Office of Inspector General findings that the "Bureau of Prisons facilities have seen some of
the largest COVID-19 outbreaks since the start of the pandemic and the Department has been criticized for lacking a
coherent virus response plan".

With respect to FCI Williamsburg in specific, there continue to be severe protocol violations to limit the virus spread.
The housing unit where Fata is housed at FCI Williamsburg contains 100 inmates. Physical distancing is not possible,
and FCI Williamsburg has not decreased the housing unit density nor the number of inmates in each housing unit.
Moreover, FC! Williamsburg lacks fundamental sanitation measures: FCI Williamsburg declined to provide additional
soap bars to keep basic hygiene measures nor employ more janitors for sanitation. Nowhere in the unit, inmates can
find hand sanitizers nor were inmates ever provided hand sanitizers since the beginning of the pandemic. Since the
recent outbreak of COVID-19 inside the prison in December 2020 and January 2021. FCI Williamsburg failed to screen
the temperature of inmates inside the housing units daily. Inmates moving on the compound and comingling with
other inmates from different housing units do not have their temperatures checked either. What is equally concerning
is the non-compliance among inmates and staff to wear face masks in the housing units. FCI Williamsburg's
administration is well aware of these violations, corrective measures have yet to be taken. The above mentioned
protocol violations have directly impacted Fata's vulnerable immune compromised status, causing him to contract the
virus even when Fata was so compliant to wear the mask and take basic hygiene and sanitation measures.

FCI Williamsburg failed to protect its staff and inmates jointly: FCI Williamsburg is currently reporting 35 Corona
virus cases among employees according to the Bureau of Prisons COVID-19 database. Only 10 other federal prisons have
more reported active COVID-19 cases among staff. The steady increase in reported cases over the past 3 weeks comes
after the BOP's database indicated a total of eight active COVID-19 cases among staff. BOP has then reported that there
have now been two corona virus related inmate deaths and 31 active cases among inmates. In early January 2021, the
president of staff union representing FCI Williamsburg's employees called for the removal of executive staff, alleging
in part that the process of screening individuals entering the compound for potential COVID-19 symptoms was shifted
from outside the facility to inside in early December 2020: "They made some changes on the process of what we were
doing...that allowed COVID to actually walk into the institution"- American Federation of Government Employees’
Local 525 President Stephen Pinckney said at the time: “From there, it spread like a wildfire once it got in”.
However, BOP spokesperson Justin Long subsequently stated that "COVID-19 screening for visitors and staff at FCI

Williamsburg has remained outside the secure confines of the institution since its implementation in March 2020".

—t-
 

 

Case 2:13-cr-20600-PDB-DRG ECF No. 302, PagelD.4562 Filed 02/02/21 Page 8 of 18

TRULINCS 48860039 - FATA, FARID - Unit: WIL-A-B

Williamsburg County Emergency Medical Services (WCEMS) Director Judy McCrea stated to Live 5 (Channel 5, South
Carolina, January 21, 2021) investigates that WCEMS responded to 22 calls in 2020 to FCI Williamsburg, noting that
"we were not provided any information on COVID-19 on any call, as we had requested". Although the BOP responded to
questions in writing in December 2020 and early January 2021, the agency has not yet answered any questions with
respect to the recent COVID outbreak and inmate deaths and the increase in reported cases among staff at FCI
Williamsburg.

To end, Fata's concern of re-infection with COVID-19 at FCI Williamsburg is imminent and not speculative, as he was
deferred to receive the vaccine, and as the warden at FCI Williamsburg has issued on January 21, 2021 the COVID-19,
Phase 9 enhanced modified operations plan being implemented allowing inmates from different housing units to
comingle together at work sites (Food service, Unicor, Facilities, ...etc) which can spread the virus from one unit to
another, and as the BOP has reported the death of 2 inmates who were considered "recovered" by medical staff as
determined by CDC guidelines, but months later re-tested positive for COVID-19 and died (Two BOP Press Releases,
Inmate Death at Terminal Island, May 27, 2020 and Inmate Death at FMC Carswell, August 26, 2020). Fata has yet to
see the Bureau Provider after he recovered from COVID-19, as his residual COVID related muscle pain remains
persistent (fibromylagia type of pain).

ill- FACTORS UNDER 18 U.S.C. 3553(a):

In assessing Fata's 3553(a) factors at "original sentencing" that have since changed when compared to the factors
"at reduction", Fata is asking this Honorable Court to appropriate his substantial rehabilitation as correlative measure
to offset the seriousness of Fata's offense that affected many victims. Not all victims agree with the court's severe
punishment to keep Fata in prison being vulnerable facing "Death Penalty” from COVID-19 (DE 278 at 7, Exhibit B).
Fata recognizes that 'Rehabilitation alone shall not be considered” sufficiently extraordinary and compelling to justify
compassionate release. 994(t), but courts consider rehabilitation as part of a compassionate release motion, and
collectively with the above mentioned factors that Fata has referenced in this motion. Cf v. United States, 556 U.S.

303, 314 (2009).

On the other hand, the Sixth Circuit approved a court's determination of the "percentage of time" served, as a
"barometer to measure", in its required discussion of the 3553(a) factors. United States v. Kinkaid, 805 F. App'x 394,
495-96 (6th Cir. 2020). Fata acknowledges that district courts have broad discretion to determine what sentence will
serve 3553(a) statutory objectives, though the concern is that they put too much weight on some of the 3553(a) factors

and too-little on post-sentence rehabilitation as well as the history and current characteristics of the defendant which

--
 

Case 2:13-cr-20600-PDB-DRG ECF No. 302, PagelD.4563 Filed 02/02/21 Page 9 of 18

TRULINCS 48860039 - FATA, FARID - Unit: WIL-A-B

can change and evolve after 8 years of incarceration. But Fata is asking this court to determine at what threshold or
correlative measure should rehabilitation “offset the percentage of time" for sufficient punishment, where
extraordinary and compelling reasons exist as in Brown" (United States v. Daniel Brown 4:05-CR-00227-1; DE 246,S.D.
lowa, Apr.29, 2020) (The Court reduced 30 years from Brown's sentence for exemplary rehabilitation, unwarranted
draconian sentence for 924(c) with similar nonterminal medical condition of neutropenia, neuropathy, age less than
65, not fulfilling the old 1B1.13 guidelines). This question has yet to be determined, as the First Step Act promotes
rewards of time credit to non-violent offenders, and the Supreme Court has determined that courts may consider
post-sentencing conduct and rehabilitation in assessing the 3553(a) when considering whether to adjust a previously
imposed sentence. Pepper v. United States, 131 S.Ct. 1229, 1241 (2011) (The Court emphasized the vital nature of
post-sentence rehabilitation, stating that "there would seem to be no better evidence than a defendant's post
incarceration conduct". Id. Although Pepper dealt with plenary resentencing procedure, whereas the First Step Act
18 U.S.C. 3582 (C)(1)(A) granted courts the power to modify sentences. Under United States v. Allen 956 F.3d. 355
(6th Cir. 2020), the Sixth Circuit held considering post-sentencing conduct in assessing the 3553(a) factors during a
3582 (C)(1)(A) sentence-reduction proceeding. Under "Allen" the Sixth Circuit noted that ‘Congress intended district
courts to apply existing sentencing standards when exercising their discretion". Rose, 379 F. Supp. 3d at 325
(S.D.N.Y. 2019). Also, applying the 3553(a) factors to the current facts that include the defendant's post-sentencing
conduct is more manageable for district courts.

The "characteristics of the defendant" are remarkable in this case based on Fata's exemplary conduct in prison.
Given defendant's spotless prison disciplinary record, Fata is again asking this court whether incarceration is necessary
to “protect the public from further crimes of the defendant" 3553(a)(2)(c). Fata is not a risk to public safety as his
PATTERN SCORE (Score of Recidivism) is "minimum" as reported by the Department of Justice on 7-10-2020. Although
Fata’s offense is heinous but non-violent, he has no criminal history, and his violent PATTERN SCORE is -4 (minimum)
and his General recidivism score is -12 (minimum) (See Exhibit B). The district court decision to protect the public
from Fata's potential for further criminal activity if released (DE 284 at 20) should be reconsidered as it is
contradicted by the PATTERN SCORE collectively.

Meanwhile, given Fata's exhaustive use of prison programming, the only thing left "to provide Fata with needed
educational or vocational training” is to pursue an actual vocation. 3553(a)(2)(D). Fata is offered a job by his former
patients and the Christian Congregation in Michigan who are waiting on his release and looking forward to work with
Fata as his ministry experience as ordained minister while in prison is highly valued (DE 265-4 Exhibit D, see

certificates for religious programming and evidence for Fata's ordinance as minister).

_4-
Case 2:13-cr-20600-PDB-DRG ECF No. 302, PagelD.4564 Filed 02/02/21 Page 10 of 18

TRULINCS 48860039 - FATA, FARID - Unit: WIL-A-B

FROM: 48860039

TO:

SUBJECT: MOTION FOR RECONSIDERATION- PART 3

DATE: 02/01/2021 07:41:55 AM

To consolidate his purpose and mission as minister, Fata has just completed the "BOP Threshold Program" which is a
9-month comprehensive religious program provided at FCI Williamsburg. Fata will be working at home in Michigan
being protected from COVID-19 exposure to prevent COVID-19 re-infection, contrary to his current exposure at

FCI Williamsburg in South Carolina where the COVID-19 South African variant has been identified. Such mutant is
more contagious than the wild type and renders standard COVID vaccines less effective.

Incarceration also is not the only "kind [] of sentence available" 3553(a)(3). Non-custodial sentences also curtail
“prized liberty interests” and "defendant always faces the harsh consequences that await if he violates the conditions"
attached to such a sentence. United States v. Gall, 374F. Supp. 2d 758, 763 (S.D. lowa, 2005), rev'd, 446 F.3d 884
(8th Cir. 2006), rev'd, 552 U.S. 38 (2007). Such restrictions also promote respect for the law and do not constitute
any endorsement of defendant's conduct. See Id.

And while the Sentencing Commission's Guidelines counseled in favor of a long sentence, they are not but one
factor. See 3553(a)(4). And because the Commission never released guidelines with respect to compassionate release
under the First Step Act, 3553(a)(5)'s "pertinent policy statement" factor is neutral.

Finally, the need to avoid unwarranted sentence disparities among defendants with similar conduct", 3553(a)(6),
also cuts in favor of release. Even if this court considers that Fata's conduct involves more than simple fraud, it is
difficult to compare Fata's case to the heartland of fraud cases. Fata's research has disclosed cases, however, that
involve conduct analogous to that of Fata's.

Dr Aria Omar Sabit pled guilty to four counts of Health Care Fraud, one count of Conspiracy to Commit Health Care
Fraud, and one count of Distribution of Controlled Substances. According to the guilty plea, Dr. Sabit convinced patients
to undergo spinal fusion surgeries with instrumentation, which he never rendered. These invasive surgeries caused
serious bodily injury to the patient. This court sentenced him to 235 months (United States v. Sabit 797 Fed Appx. 218
(6th Cir. 2019).

in United States v. Ana Alvarez, Case No. 1:08-cr-20270 (S.D. Fla), Dr. Alvarez, a Miami physician was indicted for
multiple health fraud offenses including kickbacks, false claims, and conspiracy. She worked at St Jude Rehab Center,
a clinic that purported to specialize in treating AIDS patients. All patients would receive the same treatment of WinRho,

which was made from human plasma. As part of the scheme, and to support the use of WinRho, Dr. Alvarez falsely

noted that the patients had bleeding disorders, and amended several patient records to falsely indicate that the patient

- [0-
 

Case 2:13-cr-20600-PDB-DRG ECF No. 302, PagelD.4565 Filed 02/02/21 Page 11 of 18

TRULINCS 48860039 - FATA, FARID - Unit: WIL-A-B

had a bleeding disorder. Unlike Fata, Dr. Alvarez went to trial and a jury convicted her on all counts. She was sentenced
to 360 months followed by three years of supervised release.

In United States v. Kushner, Case No. 2011-cr-20587 (S.D. Fla), Dr. Gary Kushner, M.D., a psychiatrist and medical
director of Biscayne Milieu Health Center, was indicted in connection with a large scale Medicare Fraud scheme during
which claims exceeding $50 million were submitted to Medicare. Medicare paid out just under $11 million on the
aforementioned claims. According to the Government's sentencing memorandum, Dr. Kushner "certified patients as
eligible for PHP treatment - either knowing they did not meet program requirement, or simply not caring". RE 1212,
Page ID#2, he also "falsified scores of records to cover-up the joint criminal activity. He tailored admission documents
to avoid alerting Medicare officials that he was admitting ineligible patients. He routinely pencil whipped patient progress
notes, as well as regulatory certifications that falsely represented that he was overseeing billing practices. Beyond the
fraudulent admission of patients, unlawful billing, and falsified records, Dr. Kushner exploited chronic and acute drug
abusers in desperate need of substance abuse treatments, at which point Dr. Kushner again recruited them for treatment
at the hospital. He was convicted at Trial and was sentenced to 12 years in prison followed by three years of supervised
release.

In United States v. Moon, Case No. 05-cr-00003 (M.D. Tenn, 2005), affd 513 F.3d 527 féth Cir. 2008), the defendant
Dr. Young, a physician specializing in hematology and oncology, was charged and convicted at trial of health care fraud
for under dosing patients receiving chemotherapy, many of whom were elderly, and billing Medicare for full doses. As
in the case at bar, defendant's conduct involved the risk of death or great bodily harm. Unlike Fata, defendant Moon
was convicted at trial and in fact he testified at trial denying the allegations. 513 F.3d at 540-542. Dr Moon was
sentenced to 188 months followed by two years of supervised release.

In United States v. Marianella Vallera, Case No. 1:10-cr-20767 (C.D. Fla), Marianella Valera, a Miami therapist,
was one of three owners and operators of American Therapeutic Corporation (ATC)- a partial hospitalization program,
its management company Medlink Professional Management Group, Inc., and its sister company American Sleep
Institute (ASI) which collectively defrauded Medicare of more than $205 million over an eight-year period. Ms Valera
pled guilty to one count of Conspiracy to Commit Health Care Fraud, 11 counts of Health Care Fraud, one count of
Conspiracy to Defraud the United States and to Receive and Pay Health Care Kickbacks, one count of Conspiracy to
Commit Money Laundering, two counts of Money Laundering and five counts of Structuring Financial Transactions to
Avoid Reporting Requirements. The Company had clinics stretching from Miami to Fort Lauderdale to Orlando.

According to the Government, the defendant "masterminded and executed one of the largest and most brazen

health care fraud conspiracies in recent memory" which resulted in billing Medicare for more than $205 million in

— ji-
Case 2:13-cr-20600-PDB-DRG ECF No. 302, PagelD.4566 Filed 02/02/21 Page 12 of 18

TRULINCS 48860039 - FATA, FARID - Unit: WIL-A-B

fraudulent claims and collecting over $87 million based on the false claims. Government's Sentencing Memorandum,
RE 294, Page ID# 1.

In order to obtain patients for ATC'’s PHP program, Ms. Valera and her co-conspirators paid kickbacks to patient
brokers, halfway house owners, and assisted living facility owners, who would in return refer patients with valid
Medicare numbers to ATC. Id at 2. Patients would then visit ATC's facility and purportedly received PHP treatment,
though a large majority of the patients did not need it, and those who did need it were improperly treated. Ibid. More
significantly, however, is that the defendant's exploited extremely vulnerable members of society (elderly residents of
assisted living facilities who had dementia, brain damage, or substance abusers who were desperate for treatment).
See Government's Sentencing Memorandum, RE 294, Page ID# 2-3.

In addition, Ms. Valera and her co-conspirators, forced 76% of patients to undergo unnecessary sleep studies. Id.
at 3. To keep the scheme going and to prevent detection, Ms. Valera and her co-conspirators, paid millions of dollars in
Medicare reimbursements to Medlink, which it used to pay kickbacks. Id at 3. And Ms. Valera would personally cash
checks and launder them into cash to pay kickbacks. Id at 3-4. Indeed, there were staff members whose sole job was
to launder money, in part by setting up phony corporations and stealing identities. Id. at 4.

Ms. Valera, whose loss figure was more than 10 times that of Fata's, was sentenced to 35 years in prison. See
Judgment, RE 329, Page ID #2.

CONCLUSION:

Fata respectfully asks this court to consider the substantial change in circumstances that the past seven and half years
have brought about, as well as the serious threat to Fata's health after he had contracted COVID-19 in prison where two
prisoners died of COVID-19. This motion is all about making a good faith effort to show that Fata was intending to

change his life.

Fata is urging this court to unleash its discretion and release Fata as COVID-19 is just “one more way to perish in prison” ?

Respectfully Submitted
‘ 2. Doll
Farid Fata

# 48860-039

FCI Williamsburg

P.O. Box 340

Salters, SC 29590
 

Case 2:13-cr-20600-PDB-DRG ECF No. 302, PagelD.4567 Filed 02/02/21 Page 13 of 18

EXHIBIT A

— \3-
 

Case 2:13-cr-20600-PDB-DRG ECF No. 302, PagelD.4568 Filed 02/02/21 Page 14 of 18

TRULINCS 48860039 - FATA, FARID - Unit: WIL-A-B

FROM: 48860039

TO: COVID-19 Vaccine Request

SUBJECT: ***Request to Staff*** FATA, FARID, Reg# 48860039, WIL-A-B
DATE: 01/13/2021 08:20:23 PM

To: medical
Inmate Work Assignment: csd

| am interested to receive the COVID Vaccine

thank you

— \4-
 

Case 2:13-cr-20600-PDB-DRG ECF No. 302, PagelD.4569 Filed 02/02/21 Page 15 of 18

TRULINCS 48860039 - FATA, FARID - Unit: WIL-A-B

FROM: 48860039

TO: Nursing

SUBJECT: ***Request to Staff*** FATA, FARID, Reg# 48860039, WIL-A-B
DATE: 01/25/2021 09:32:59 AM

To: Mrs. Mims
Inmate Work Assignment: csd

Mrs. Mims,
As you know, | am 56 years old and have diabetes and neutropenia.
| have requested to take the COVID vaccine, but have not heard yet

Please advise

—-\o-
Case 2:13-cr-20600-PDB-DRG ECF No. 302, PagelD.4570 Filed 02/02/21 Page 16 of 18

TRULINCS 48860039 - FATA, FARID - Unit: WIL-A-B

FROM: Provider

TO: 48860039

SUBJECT: RE:***Inmate to Staff Message***

DATE: 01/30/2021 09:17:02 PM

Your request has been forwarded to your provider.

>>> ~AI"FATA, ~“IFARID" <48860039@inmatemessage.com> 1/30/2021 5:03 PM >>>
To: Dr. Hoey

Inmate Work Assignment: csd

Dr. Hoey, (important)

As you know, | have diabetes with diabetic neuropathy and neutropenia and gastro-intestinal bleeding. | recently recovered
from COVID-19 after experiencing cough, headaches and fatigue.

| have 3 concerns that | need you to address:
1- | have persistent muscles aches/pain since | recovered from COVID. what to do ? When is my medical visit coming ?

2- My diabetic neuropathy / my feet are killing me. | have stopped taking Oxcarbazepine because after 100 day treatment,
it is not helping mg feet burning pain at all. | can barely walk. Please advise

3- It came to my attention that my records show care level 1. It was always care level 2. Can you correct / amend it to care level
2 as it has always been.

PLEASE ADVISE. THANK YOU

—\lb-
 

Case 2:13-cr-20600-PDB-DRG ECF No. 302, PagelD.4571 Filed 02/02/21 Page 17 of 18

EXHIBIT B

_ |ye-
i Se

Case 2:13-cr-20600-PDB-DRG ECF No. 302, PagelD.4572 Filed 02/02/21 Page 18 of 18

 

’

MALE PATTERN RISK SCORING
Register Number: 48860-039 Date: 7/1
Inmate Name: Fata, Farid

L, Current Age .
Ctick on gray dropdown box to select, then click on
dropdown arrow

Walsh
Phy eek ADS Dope

. Violent

>» 10 Years Minor

> 10 Years
> 15 Years
5-10 Years Minor
10 - 15 Years Serious
< Minor
- Serious

alufajwlrlplolafalr]d

. Education Score eat em ne
" HS: Degree / GEL Enrolled in

No DAP

>. All Incident Reports (120 months} _

,

10. Serious Incident Reports (120 months}

a i

2

>2

11. Time Since Last IncidentReport no

Pay 124 months o.no incident: 7-12 months

3-6

ncidentReport or
12+ months or no Inciden’ 12 months

3-6 months

NO

14. Programs Completed . oO
wn, a . Ss TT ‘s 1
2-
4-

15. Work Programs. vues ae
MOREE 8 progres 0 z

Total Score (Sum of Columns) ‘ General: -12 Violent: -4
General/Viclent Risk Levels General: Minimum Violent: Minimum

OVERALL MALE PATTERN RISK LEVEL

-®-

 

—  |8—

 
